UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4354
KENNETH VAN DUNCAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-96-15)

                  Submitted: November 14, 2002

                      Decided: December 17, 2002

         Before MICHAEL and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen C.F.
Shappert, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DUNCAN
                               OPINION

PER CURIAM:
   Kenneth Van Duncan pled guilty to conspiracy to possess with
intent to distribute and to distribute cocaine and cocaine base, in vio-
lation of 21 U.S.C. § 846 (2000). Duncan now appeals contending
that the district court erred in accepting his guilty plea and in refusing
to grant a three-level reduction for acceptance of responsibility. For
the foregoing reasons, we affirm.
   We generally review the adequacy of a guilty plea de novo, but in
the Rule 11 context, violations are evaluated for harmless error.
United States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995). Any vari-
ance from the Rule 11 requirements that does not affect the substan-
tial rights of the defendant is disregarded. Fed. R. Crim. P. 11(h);
United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991). The dis-
trict court must ensure that the defendant is competent to enter the
plea and that the plea is given knowingly and voluntarily. Godinez v.
Moran, 509 U.S. 389, 400 (1993). We have reviewed the record and
conclude that the district court did not err in accepting Duncan’s
guilty plea.
   Because Duncan failed to object at the sentencing hearing to the
district court’s decision to deny a reduction to the offense level for
acceptance of responsibility, we review for plain error, see Fed. R.
Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 732 (1993), and
find none.*
   Accordingly, we affirm Duncan’s conviction and 151-month sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                             AFFIRMED

   *To the extent Duncan raises an ineffective assistance of counsel
claim, we decline to review it because the record does not conclusively
establish that counsel was ineffective. See United States v. King, 119
F.3d 290, 295 (4th Cir. 1997).